Citation Nr: 9927063	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-28 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite of the feet for accrued benefits purposes.  

2.  Entitlement to service connection for ischemic heart 
disease for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He was a prisoner of war (POW) of the German 
government for about 5 months in 1944-45.  The appellant is 
the widow of the veteran.  

The veteran's service medical records were involved in a fire 
at the National Personnel Records Center in 1973.  The Board 
is aware that under such circumstances, the obligation to 
explain findings and conclusions and the obligation to 
resolve all reasonable doubt in favor of the appellant is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

This case was before the Board in July 1997, September 1998, 
and February 1999 at which times it was remanded for 
additional evidentiary and procedural development.  The case 
has been returned to the Board for further appellate review 
of the issues as set out on the title page.  

With respect to the issue of service connection for ischemic 
heart disease for accrued benefits purposes, the Board notes 
that the appellant was not specifically notified of the RO's 
denial of that issue or of her resultant appellate rights 
until she received a Statement of the Case in October 1998.  
The appellant filed a substantive appeal with respect to this 
issue which was dated November 10, 1998.



FINDINGS OF FACT

1.  An unappealed rating decision in July 1985 denied service 
connection for frostbite of the feet on a direct basis.  

2.  An unappealed rating decision in August 1987 denied 
service connection for frostbite of the feet on a direct and 
presumptive basis.  

3.  Evidence received since the last rating decision does not 
bear directly or substantially upon the issue of service 
connection for frostbite of the feet, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for accrued benefits.  

4.  Ischemic heart disease was not present in service or 
within one year of service discharge, nor is it shown to be 
related to the veteran's prisoner of war experiences.  

5.  The death certificate shows the veteran died in April 
1995 with the immediate cause of death reported as 
mesothelioma of the lung.  Other significant conditions 
contributing to death were reported as asbestosis and chronic 
lung disease.  A follow-up letter from the certifying 
physician added ischemic heart disease as a contributing 
cause of death.  An autopsy was not performed.  

6.  At the time of the veteran's death, service connection 
had been established for anxiety reaction rated as 10 percent 
disabling, and a neck scar evaluated as noncompensable.

7.  There is no competent medical evidence of record linking 
the cause of the veteran's death to service or to service-
connected disability.  

8.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1987 rating decision, 
wherein the RO denied entitlement to service connection for 
frostbite of the feet, is not new and material; the decision 
is final and the claim for service connection for residuals 
of frostbite of the feet has not been reopened for accrued 
benefits purposes.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.156(a) (1998).  

2.  Ischemic heart disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are unavailable.  On POW protocol 
examination in November 1983, the veteran reported that he 
had suffered from frostbite after his capture in 1944, but 
that he did not have beriberi while a POW.  He also indicated 
that he had suffered no swelling of the joints, legs or feet 
during his captivity, but he did specifically list symptoms 
unrelated to beriberi that he said were present while he was 
a POW.  As part of the protocol examination, the veteran 
furnished extensive medical histories of his internment, but 
never mentioned beriberi or localized edema.  

The veteran's initial claim for service connection for 
residuals of frostbite of the feet was filed in December 1984 
and was denied by rating action in July 1985.  The denial was 
based on the fact that there was no medical evidence of any 
residuals of the claimed frostbite contained in the record.  

Subsequently, organic residuals of frostbite were added to 
the list of POW presumptive diseases and in light of this 
change, the veteran was scheduled for official examination.  
On VA examination in June 1987, the veteran again reported 
suffering frostbite of the feet while a POW; however, no 
residuals of the claimed frostbite were found on examination.  
The pertinent diagnosis was history of frozen feet.  A rating 
action in August 1987 considered the liberalizing presumptive 
provision with respect to organic residuals of frostbite, but 
again denied the veteran's claim since no residuals of 
frostbite were shown.  

In regulatory changes, effective August 24, 1993, beriberi 
heart disease was expanded to include ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  In September 1994, the veteran 
sought service connection for ischemic heart disease.  In 
support of this claim, he furnished private medical records 
showing the presence of ischemic heart disease dating back to 
the early 1980's.  He also sought to reopen his previously 
denied claim for service connection for residuals of 
frostbite of the feet.  These two claims were still pending 
at the time of the veteran's death in April 1995.  

The death certificate shows that the veteran died in April 
1995 with the immediate cause of death reported as 
mesothelioma of the lung.  Other significant conditions 
contributing to death were reported as asbestosis and chronic 
lung disease.  A follow-up letter from the certifying 
physician added ischemic heart disease as a contributing 
cause of death.  An autopsy was not performed.  At the time 
of the veteran's death, his only service-connected 
disabilities were anxiety reaction, rated as 10 percent 
disabling since 1983, and a neck scar evaluated as 
noncompensable since 1983.

The appellant filed a claim for service connection for the 
cause of the veteran's death as well as a timely claim for 
accrued benefits.  These claims of the appellant were denied 
and the current appeal ensued.  

The appellant appeared at a hearing on appeal at the RO in 
April 1996 seeking service connection for the cause of the 
veteran's death on the basis that a contributing cause of his 
death was ischemic heart disease, which resulted from his POW 
experiences.

At a July 1999 hearing in Washington, D.C., before the 
undersigned, the appellant reported marrying the veteran in 
1978.  She noted that the VA had contacted the veteran in 
1983 and as a result a POW protocol examination had been 
scheduled.  She reported that she was the veteran's principal 
caretaker following their marriage. Her daughter confirmed 
that her mother handled all medical matters.  The appellant 
described the veteran's POW experiences as they had been told 
to her by the veteran.  She stated that he had been captured 
in the Battle of the Bulge and that as a POW he had been 
forced to work outside in the snow thereby sustaining 
frostbite of the feet.  She also noted that the veteran had 
ischemic heart disease that she felt was related to his POW 
experience.  The representative argued that as a layman, the 
veteran could not have identified beriberi during his 
captivity and that any swelling of the joints during 
captivity may have been masked by his other problems, such as 
his significant weight loss.  

Legal Criteria

Service Connection Criteria.  Service connection may be 
established for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110.  Additionally, service connection for ischemic heart 
disease may be established where it is manifested to a 
compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

If a veteran is:  (1) A former prisoner of war and (2) as 
such was interned or detained for not less than 30 days, 
organic residuals of frostbite and/or beriberi (including 
beriberi heart disease) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  (Note: For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.)  38 C.F.R. § 3.309(c) and Note.

New and Material Evidence Criteria.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

In 1998, the Court of Appeals for the Federal Circuit struck 
down the legal test which required that in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit found that this test imposed 
a greater burden than what was contemplated by the law and 
regulations on the issue of "new and material evidence."  The 
Federal Circuit found that the provisions of 38 C.F.R. § 
3.156(a), which are set out above, provide the pertinent 
criteria for "new and material evidence".  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court 
essentially held that the decision of the Federal Circuit in 
Hodge required the replacement of the two-step test in Manio 
with a three step test.  Under the Elkins test, the Secretary 
must first determine whether new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

Death Criteria.  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Accrued Benefits Criteria.  In pertinent part, periodic 
monetary benefits under laws administered by the Secretary to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years, shall upon the death of such individual be 
paid to the veteran's spouse.  38 U.S.C.A. § 5121.  


Analysis

Residuals of frostbite of the feet.  In the present case, the 
record shows that the veteran's earlier claim for service 
connection for residuals of frostbite of the feet was last 
denied on the basis that there were no demonstrated residuals 
for which service connection could be granted on either a 
direct or presumptive basis.  While the circumstances of the 
veteran's POW experience would have entitled him to the POW 
presumption for residuals of frostbite, there was no showing 
of any residual disability attributable to such frostbite.  
In the absence of any residual disability, the veteran's 
claim for residuals of frostbite of the feet was denied.  

Since that time no medical evidence has been added to the 
record which tends to show that the veteran had any residual 
disability related to frostbite of the feet.  The appellant, 
as a lay person, is not competent to render an opinion as the 
presence of such residuals.  Espiritu v. Derwinski,  2 Vet. 
App. 492 (1992).  Thus, no material evidence has been added 
to the record since the August 1987 decision which denied 
service connection for residuals of frostbite of the feet.  
The additional evidence does not bear directly and 
substantially upon the specific matter under consideration, 
which is the existence of residuals of frostbite.  
Accordingly, the evidence presented is not new and material 
and the claim for service connection for residuals of 
frostbite of the feet is not reopened for accrued benefit 
purposes.


Ischemic heart disease.  The veteran filed a claim for 
service connection for ischemic heart disease prior to his 
death.  Service medical records are unavailable and the Board 
has recognized this fact in carefully considering the 
appellant's claim.  However, private medical records show the 
presence of ischemic heart disease dating back only to the 
early 1980's and those records contain no medical data or 
opinion indicating that the veteran's ischemic heart disease 
is related to his service or his POW experience.  There is no 
competent medical evidence showing that his ischemic heart 
disease arose during service or during the first post-service 
year.

The principal argument advanced on appeal is that although 
the veteran's ischemic heart disease was first identified 
long after service, it is related to his POW experience and 
as such should be service connected.  In this regard, the 
Board notes that application of this presumption requires a 
showing that the veteran experienced localized edema during 
captivity and subsequently developed ischemic heart disease.  
Here, there is no lay or medical evidence with respect to the 
presence of any localized edema during captivity.  The 
veteran initially underwent VA examination in 1983 and at 
that time provided extensive information concerning his POW 
experience.  The veteran listed his symptoms while a POW, but 
responded in the negative as to any swelling of the joints, 
legs or feet.  The veteran also provided narrative histories 
to the examining physicians, which did not include any report 
of such swelling.  Further, such swelling was never mentioned 
by the veteran on VA examination in 1987 or at any time prior 
to his death.  The Board has considered the arguments of the 
appellant and her representative to the effect that the 
swelling may have been overlooked, but such is not supported 
by the evidence of record at the time of the veteran's death, 
as the veteran is shown to have specifically addressed that 
question and responded in the negative.  Thus, the Board 
finds no sound evidentiary basis for a grant of service 
connection for ischemic heart disease for accrued benefits 
purposes.

Cause of  Death.  For a well-grounded claim of service 
connection for the cause of the veteran's death, there must 
be medical evidence which demonstrates a nexus between the 
cause of the veteran's death and a disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the instant case, the appellant has not presented a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  As stated above, the veteran's 
death certificate listed his immediate cause of death as 
mesothelioma of the lung with asbestosis, chronic lung 
disease and ischemic heart disease noted as contributing to 
death.  It is neither contended nor shown that the listed 
disabilities with the exception of ischemic heart disease 
either caused or contributed to the veteran's death.  

However, while the evidence on file supports a finding that 
the veteran's ischemic heart disease was a contributory cause 
of death, this condition is not shown by the evidence of 
record to be related to the veteran's period of service on a 
direct or presumptive basis.  It was not shown during service 
or within one year of discharge, but was first shown many 
years after service discharge.  There is also is no showing 
of the presence of localized edema while in captivity 
necessary for a presumptive grant of service connection for 
ischemic heart disease for POW's such as the veteran.

No competent medical evidence has such been submitted linking 
the immediate cause or a contributory cause of the veteran's 
death to service or to service-connected disability.  There 
is also no competent medical evidence of record to show that 
the veteran's anxiety reaction or neck scar, his only 
service-connected disabilities, either caused or contributed 
to his death.

The only evidence which relates the veteran's cause of death 
to his period of active service consists of the appellant's 
own contentions and testimony.  However, she does not have 
the requisite knowledge, skill, or experience to render a 
competent medical opinion.  See Espiritu.  Therefore, her 
contentions cannot well ground her claim. 

For the above reasons, the Board concludes that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded and 
must be denied.  As the appellant has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

As an additional matter, the Board notes that the Court has 
held in a long line of cases that if the appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
her in any further development of the claim.  38 U.S.C.A. § 
5107(a).  However, VA may, dependent on the facts of the 
case, have a duty to notify her of the evidence needed to 
support her claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The Board concludes that 
in this case the RO has advised the appellant of the evidence 
necessary to establish a well-grounded claim, and the 
appellant has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested that 
would well ground her claim.  McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  Thus, VA has no further duty to assist the appellant 
with respect to this claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of frostbite of 
the feet for accrued benefits purposes is not reopened.

Service connection for ischemic heart disease for accrued 
benefits purposes is denied.

Service connection for cause of the veteran's death is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

